810 A.2d 635 (2002)
Dr. Harvey S. KLEINBERG, et al., Individually, and on Behalf of All Others Similarly Situated, Appellants,
v.
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION AUTHORITY, Appellee.
Supreme Court of Pennsylvania.
Argued October 22, 2002.
Decided November 13, 2002.
Steven Alan Schwartz, Ramona Mariani, Glenside, Morris M. Shuster, for Harvey S. Kleinberg,
Jennifer M. McHugh, Michael Alan Hamilton, Eugene S. Boggia, Nicholas J. Staffieri, Philadelphia, Mark Charles Schultz, for Southeastern Pennsylvania Transportation Authority.
Richard B. Tucker, Pittsburgh, for PA Physical Therapy Assoc.
James C. Haggerty, Philadelphia, for Insurance Federation of Pennsylvania.
John Bennett, pro hac vice, for American Rehabilitation and Physical Therapy, Inc.
Before: ZAPPALA, C.J., and CAPPY, CASTILLE, NIGRO, SAYLOR and EAKIN, JJ.

ORDER
PER CURIAM.
The Order of the Commonwealth Court is affirmed.
Justice NEWMAN did not participate in the consideration or decision of this case.
Justice CAPPY files a dissenting statement in which Justice NIGRO joins.
CAPPY, Justice, dissenting.
I respectfully dissent. The Commonwealth Court ignored those portions of the Physical Therapy Practice Act (PTPA) that provide that the PTPA will not limit a physician's ability to practice medicine. See 63 P.S. § 1304(a), (b.1). These provisions must be read in pari materia with the Medical Practice Act and the Osteopathic Medical Practice Act, which delineate the scope of the physician's practice of medicine. In my view, the practice of medicine encompasses the services at issue here, and is not limited by the PTPA. See 75 Pa.C.S. § 1712, amended by 2002, Oct. 4, P.L. 845, No. 123, § 3 (amending the Motor Vehicle Financial Responsibility Law to require insurers to cover "rehabilitative medicine ... services", including "physical therapy"). Accordingly, I cannot join the decision to affirm per curiam the order of the Commonwealth Court.
Justice NIGRO joins this dissenting statement.